Case 1:20-cv-01262-RDA-TCB Document 19 Filed 08/13/21 Page 1 of 2 PageID# 75



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



IRENA GALINDO,

       Plaintiff,

       V.                                         Civil Action No. l:20-cv-1262(RDA/TCB)

KIOLO KIJAKAZI, Acting Commissioner
ofthe Social Security Administration,'

       Defendant.


                                           ORDER


       This matter comes before the Court upon the Report and Recommendation

("Recommendation") issued by Magistrate Judge Theresa Buchanan on July 20, 2021. Dkt. 18.

In this Social Security Administration appeal. Judge Buchanan recommends that the Court grant

the parties' Consent Motion to Remand and remand this matter back to the Social Security

Administration, deny as moot Plaintiff Irene Galindo's ("Plaintiff) Motion for Summary

Judgment, dismiss this matter, and direct the Clerk of the Court to enter final judgment under

Federal Rule of Civil Procedure 58. Pursuant to Federal Rule of Civil Procedure 72(b)(2), the

deadline for submitting objections to Judge Buchanan's Recommendation was August 3, 2021.

To date, no objections have been filed.




      'Plaintiff initially commenced this action against the former Commissioner of Social
Security, Andrew M. Saul. Pursuant to Federal Rule of Civil Procedure 25(d), the Court
automatically substitutes Acting Commissioner Kiolo Kijakazi as the proper named Defendant.
Case 1:20-cv-01262-RDA-TCB Document 19 Filed 08/13/21 Page 2 of 2 PageID# 76



       After reviewing the record and Judge Buchanan's Recommendation, and finding no clear

error,^ the Court hereby APPROVES and ADOPTS the Recommendation. Dkt. 18. Accordingly,
the parties' Consent Motion to Remand (Dkt. 17)is GRANTED; and

       IT IS FURTHER ORDERED that Plaintiffs Motion for Summary Judgment (Dkt. 14) is

DENIED as MOOT;and

       IT IS FURTHER ORDERED that this matter is dismissed.

       The Clerk is directed to enter judgment in this matter pursuant to Federal Rule of Civil

Procedure 58, forward copies of this Order to counsel of record, and close this civil action.

       It is SO ORDERED.


Alexandria, Virginia
August      2021

                                                                           /s/
                                                        Rossie D.Alston, Jr.
                                                        United States District Judge




        ^ See Diamond v. Colonial Life & Acc. Ins. Co.,416 F.3d 310, 315 (4th Cir. 2005)
(holding that in the absence of any objections to a Magistrate Judge's Recommendation, the
Court "need not conduct a de novo review, but instead must'only satisfy itself that there is no
clear error on the face of the record in order to accept the recommendation'").
